
	

113 S2709 PCS: Export-Import Bank Reauthorization Act of 2014
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 502113th CONGRESS
		2d Session
		S. 2709
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Manchin (for himself, Mr. Kirk, Mr. Blunt, Mr. Donnelly, Mr. Warner, Ms. Cantwell, Mr. Johnson of South Dakota, and Mr. Kaine) introduced the following bill; which was read the first time
		
		July 31, 2014Read the second time and placed on the calendarA BILL
		To extend and reauthorize the Export-Import Bank of the United States, and for other purposes.
	
	
		
			1.
			Short title; table of contents
			
				(a)
				Short title
				This Act may be cited as the Export-Import Bank Reauthorization Act of 2014.
			
				(b)
				Table of contents
				The table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Extension of authority.
					Sec. 3. Information technology systems.
					Sec. 4. Sub-Saharan Africa advisory committee.
					Sec. 5. Limitations on loans, guarantees, and insurance.
					Sec. 6. Dual-use exports.
					Sec. 7. Exposure limit business plan.
					Sec. 8. Government Accountability Office study on medium-term financing programs.
				
			
			2.
			Extension of authority
			Section 7 of the Export-Import Bank Act of 1945 (12 U.S.C. 635f) is amended by striking 2014 and inserting 2019.
		
			3.
			Information technology systems
			Section 3(j) of the Export-Import Bank Act of 1945 (12 U.S.C 635a(j)) is amended by striking 2012, 2013, and 2014 each place it appears and inserting 2015, 2016, 2017, 2018, and 2019.
		
			4.
			Sub-Saharan Africa advisory committee
			Section 2(b)(9)(B)(iii) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(9)(B)(iii)) is
			 amended by striking 2014 and inserting 2019.
		
			5.
			Limitations on loans, guarantees, and insurance
			Section 6(a)(2) of the Export-Import Bank Act of 1945 (12 U.S.C. 635e(a)(2)) is amended—
			
				(1)
				by striking subparagraphs (A) through (E);
			
				(2)
				by redesignating subparagraph (F) as subparagraph (A);
			
				(3)
				in subparagraph (A), as redesignated by paragraph (2)—
				
					(A)
					in the matter preceding clause (i), by striking fiscal year 2012 and each succeeding fiscal year and inserting fiscal years 2012, 2013, and  2014; and
				
					(B)
					in clause (ii)(III), by striking the period at the end and inserting ; and; and
				
				(4)
				by adding at the end the following:
				
					
						(B)
						during fiscal year 2015 and each fiscal year thereafter, $145,000,000,000, except that—
						
							(i)
							the applicable amount for fiscal year 2016 shall be $150,000,000,000 if—
							
								(I)
								the Bank submitted the report required by section 7(a) of the Export-Import Bank Reauthorization Act of 2014;
							
								(II)
								the Secretary of the Treasury submitted the report required to be submitted during the preceding
			 fiscal year under section 11(b) of the
			 Export-Import Bank Reauthorization Act of 2012 (12 U.S.C. 635a–5(b)); and
							
								(III)
								the rate calculated under section 8(g)(1) of this Act is less than 2 percent for the quarter ending
			 with the beginning of the fiscal year, or for any quarter in the fiscal
			 year; and
							
							(ii)
							the applicable amount for fiscal year 2017 shall be $155,000,000,000, and the applicable amount for
			 fiscal year 2018 and each fiscal year thereafter shall be
			 $160,000,000,000,  if—
							
								(I)
								the Secretary of the Treasury submitted the report required to be submitted during the preceding
			 fiscal year under section 11(b) of the
			 Export-Import Bank Reauthorization Act of 2012 (12 U.S.C. 635a–5(b)); and
							
								(II)
								the rate calculated under section 8(g)(1) of this Act is less than 2 percent for the quarter ending
			 with the beginning of the fiscal year, or for any quarter in the fiscal
			 year.
							.
			
			6.
			Dual-use exports
			Section 1(c) of Public Law 103–428 (12 U.S.C. 635 note) is amended by striking 2014 and inserting 2019.
		
			7.
			Exposure limit 
		    business plan
			
				(a)
				In general
				Not later than 180 days after the date of the enactment of this Act, the Export-Import Bank of the
			 United States shall submit to
			 Congress and the 
Comptroller General of the United States a report that contains the following:
				
					(1)
					A business plan that includes—
					
						(A)
						an estimate by the Bank of the 
		appropriate exposure limits of the Bank for fiscal years 2015 through 2019;
					
						(B)
						a justification for the estimate; and
					
						(C)
						an estimate of any anticipated growth of the Bank during fiscal years 2015 through 2019,
			 disaggregated by—
						
							(i)
							industry sector;
						
							(ii)
							whether the products involved are 
		      short-term loans, medium-term loans, long-term 
		      loans, insurance, medium-term guarantees, or long-term guarantees; and
						
							(iii)
							key market.
						
					(2)
					An analysis of the potential for increased or decreased 
	risk of loss to the Bank as a result of the estimated exposure 
	limit, including an analysis of increased or decreased risks 
	associated with changes in the composition of Bank exposure, disaggregated by 
	industry sector, product offered, and key market.
				
					(3)
					An analysis of the ability of the Bank to meet its mandates with respect to small 
	business and sub-Saharan Africa and comply with its 
	carbon policy mandate under the proposed exposure limit, and an 
	analysis of any increased or decreased risk of loss associated 
	with meeting or complying with the mandates under the proposed 
	exposure limit.
				
					(4)
					An analysis of the adequacy of the resources of the Bank 
	to effectively process, approve, and monitor authorizations, 
	including the conducting of required economic impact analyses, 
	under the proposed exposure limit.
				
				(b)
				Review of report and business plan by Government Accountability Office
				Not later than 180 days after receiving the report and business plan submitted under subsection
			 (a), the Comptroller General of the United States shall submit to Congress
			 a report 
analyzing the report and business plan. 
The report of the Comptroller General shall include such recommendations with respect to the report
			 and 
business plan as the Comptroller General considers appropriate.
			
			8.
			Government Accountability Office study on medium-term financing programs
			
				(a)
				Study
				The Comptroller General of the United States shall conduct a study of the medium-term financing
			 programs of the Export-Import Bank of the United States—
				
					(1)
					to identify practices that may pose risks to the taxpayer, the soundness of such programs, or
			 compliance with Bank
			 policies;
				
					(2)
					to identify practices that may limit the use of such programs by businesses qualified for such
			 programs; and
				
					(3)
					to assess any steps the Bank has taken to address practices identified under paragraph (1) or (2).
				
				(b)
				Consideration of past findings
				In conducting the study required by subsection (a), the Comptroller General shall consider past
			 findings  by the Inspector General of the Export-Import Bank of the United
			 States on the matters covered by the study.
			
				(c)
				Report
				Not later than one year after the date of the enactment of this Act, the Comptroller General shall
			 submit to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of
			 Representatives a report on the results of the study required by
			 subsection (a).  The report shall include such recommendations for
			 additional action as the Comptroller General considers appropriate.
			
	July 31, 2014Read the second time and placed on the calendar